Title: To James Madison from Robert R. Livingston, 14 October 1803
From: Livingston, Robert R.
To: Madison, James



No 86 Sir Paris 14 October 1803
I have the honor to transmit you copies of two notes that I have received within these few days, both are I believe of a nature to make public in the United States. I have concerted with Mr Schimmelpennink (who has resumed his place here as Ambassador from the Batavian Republic) to press this Govt on the Subject of the prohibition of the import of cheese from Holland. I enclose you a copy of his note—tho’ the object is not very important it is well not to permit any of the rights we have by treaty to be disrespected—the Consuls in that country & in the South of Europe will require the attention of our Government. Some extremely improper persons hold the places which are very important during a war, Since they are enabled to transfer to the belligerent nations the advantage of our flag & thereby not only diminish those we receive from our neutrality, but render the trade of our own citizens Suspicious, & liable to interruption on that account as well as to grant passports that have already been the Source of complaints.
The commercial agent at Antwerp Should also be so for Flushing, Since it is in Some Sort the Port of Entry to Antwerp and I fear that the person who acts as Consul at Flushing is a very improper character. The Commercial agents at Amsterdam & Rotterdam Should be called to their ports, they are both absent at present & have been so for long time Mr Stroble not having arrived, there is no appointment for Antwerp—Mr Barnet exercises that office together with that of Havre by Deputy. I am Satisfied that the Ministers of the United States Should have a controul over all these officers, & a power to remove & appoint others till the pleasure of the President was known. It is usual with many nations to make their Ministers Consuls general with this view. I have heard nothing from Mr Monroe Since the date of his letter contained in my last dispatch. Nor have I been further pressed on the Subject of the guarantee tho’ I find great uneasiness and dissatisfaction in the postponement of the ratification of the treaty which I own greatly surprises me, but I presume that the President has good reasons that I hope hourly to learn from you, that I may avail myself of them in allaying discontents here on that Subject, in the mean time, the board do nothing, they assign as a reason that they wait for instructions from you or the ratification of the Treaty. This also excites great uneasiness among the creditors here who hoped to be enabled to return with their bills this autumn, & begins to be noticed by this Government who cannot but think it very extraordinary when they contrast it with the warmth with which I pressed an immediate Settlement of the debt, & with which we urged it as the reason for the Consul’s ratifying in order that he might give a proof [of] his respect for his promise to the public creditors that they Should be promptly paid.
As this delay has been occasioned by Mr McClure Since his return from England it is understood to originate in the promise to guarantee the loan as he intimates that it was Mr Monroe’s opinion that they Should not proceed, which, if so, Surprises me as Mr Monroe left this, under Strong impressions of the necessity of getting all our accounts passed the French board, even tho’ the treaty Should drop thro’ & of the advantage of putting this capital as soon as possible into the hands of our citizens—& enabling our treasury to Stop the interest to the amount of what capital they have on hand. It was with this view we chuse gentn. on the Spot, as well as because we presumed that they might Serve the public at much less expence than others that would be Sent purposely from the United States.
I have Just received from Mr Jarvis our Consul at Lisbon the disagreable information that the Cecilia Capt Dawn of Boston had been captured by a cruiser from Morocco of 22 guns which had orders to capture all American vessels. Capt Bainbridge in the Philadelphia has been So fortunate as to take the cruizer whether the Cecilia is recaptured, he does not Say, but from the complexion of his letter I am inclined to think She has. He adds that there is one of the Emperor’s Ships of 30 guns cruising off the Cape St Vincent & two row boats of four guns, off the gut to intercept our trade So that I fear Some will fall into their hands. There is also a Ship from Salle of 24 Six pounders & 8 three pound cannon now refitting in Lisbon, I am however in great hopes that our Ships may give a good account of them. During the war many reasons urge a Strong force in Frigates in these Seas. To allow the Sale of the prisoners in the United States would operate as a Strong encouragement, & as no women would be taken would not extend the Slavery—to treat them as prisoners of war is rather to encourage them rather than to repress their piracies.
Preparations Still go on very ardently for a descent & the Consul will leave this in a few days for the camps. The Emperor of Russia has lately renewed his profered mediation upon the basis that I have before explained to you. This Court delayed its answer till that of Great Britain was given which is in substance that His Britannic Majesty was disposed to receive His Russian Majestys endeavour to [secure?] peace with great satisfaction but that no mediation formed on the basis of the Treaty of Amiens could be accepted. France has on the contrary very artfully returned an answer full of moderation &c. in order as far as possible to place her rival in the wrong tho the propositions of Russia were such as she would not have listened to if England had. There is at present almost an open rupture between the Russian minister Count Marcoff and the first consul; but it is generally understood to be a personal and not a national business—as the gentleman that takes this waits, I have no leisure to give you the details & put them in cypher which would be necessary if I Send them you Shall have them in my next.
I feel quite distressed at having heard nothing from you or the President on the Subject of the treaty or that of any of the other matters contained in my letters as far back as last march. Your last letters to me that has come to hand, is above four months old. The Boston collector has never complied with your order in Sending me papers, tho from that quarter the earliest intelligence is generally derived here.
I wish you would consider Seriously of the advantages of establishing packets during the war. I am, Dear Sir, with much esteem & respect Your most obt hum: Servt
Robt R Livingston
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8A); partial draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston; marked “Dupte.”; docketed by Wagner. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. For enclosures, see nn. 1 and 2.



   
   Enclosed are copies of Talleyrand to Livingston, 15 Vendémiaire an XII (8 Oct. 1803) (2 pp.; in French; translation printed in National Intelligencer, 2 Mar. 1804), stating that many U.S. ships attempting to enter the ports of France did not have the form of ship’s papers required by the Convention of 1800 and that the U.S. government should be thus informed; and Talleyrand to Livingston, n.d. (3 pp.; in French), replying to Livingston’s note protesting the arrêté of 1 Messidor an XI (20 June 1803). Talleyrand noted that while the edict would not be revoked, it would be modified so that certain specified articles as well as any goods which did not originate in Great Britain or its colonies would be accepted.



   
   Enclosure not found, but see R. J. Schimmelpenninck’s letter to Talleyrand, 12 Oct. 1803 (NHi: Livingston Papers).



   
   Livingston made no mention of an enclosed letter from Monroe in his letter to JM of 30 Sept. 1803.



   
   This was no doubt the Celia, Capt. Richard Bowen. For its capture by the Moroccan ship Mirboka and subsequent recapture by the U.S. frigate Philadelphia, see William Kirkpatrick to JM, 31 Aug. 1803.



   
   See Livingston to JM, 25 June 1803.



   
   This word was encoded and decoded “so ore.”



   
   Livingston probably referred to JM’s letter of 25 May 1803.


